Exhibit 10.6
    
Agreement on the Pledge of Intellectual
Property Rights as Collateral


(Vereinbarung über die Verpfändung von geistigen
Eigentumsrechten)


NeoMedia Europe AG
and
YA Global Investments, L.P.


EXECUTION COPY


August 13, 2010

 

--------------------------------------------------------------------------------

 

THIS AGREEMENT ON THE PLEDGE OF INTELLECTUAL PROPERTY RIGHTS AS COLLATERAL (the
"Agreement")
 
is made between
 
1.           NeoMedia Europe AG, Jens-Otto-Krag-Straße 11, 52146 Würselen,
Germany
 
"Pledgor"
 
and
 
2.           YA Global Investments, L.P., acting through Yorkville Advisors LLC,
101 Hudson Street, Suite 3700, Jersey City, New Jersey 07302, USA
 
"Pledgee"
 
- Pledgor and Pledgee hereinafter collectively referred to as the "Parties" and
each as a "Party" -


Preamble


A.
The Pledgor, a German stock corporation (Aktiengesellschaft) registered with the
commercial register at the local court of Aachen under registration number HRB
8599, is a 100% subsidiary of NeoMedia Technologies, Inc., a Delaware
corporation with its principal office located at Two Concourse Parkway, Suite
500, Atlanta, GA 30328, USA (“NeoMedia Inc.”). NeoMedia Inc. is the sole
shareholder of 222,000 registered no-par value shares with restricted
transferability (vinkulierte, auf den Namen lautende Stückaktien) (the "Shares")
in the Pledgor.

 
B.
The Pledgee and NeoMedia Inc. are Parties to a variety of financing agreements
pursuant to which the Pledgee has provided to NeoMedia Inc. since 2006 both
equity and debt financing of which the current outstanding principal and/or
liquidation value is $38,368,538.04 (in words: US-Dollars thirty eight million,
three hundred sixty eight thousand, five hundred thirty-eight dollars and four
cents) (the “Existing Financing”). All existing financing and security
agreements previously entered into between the Pledgee and NeoMedia Inc. are
listed in Annex 1 to this agreement (the “Existing Financing Documents”).


 

--------------------------------------------------------------------------------

 

C.
In order to secure the liquidity of NeoMedia Inc. and its group companies
(including the Pledgor), Pledgee has provided to NeoMedia Inc. a senior secured
convertible debenture with a principal amount of $ 2,006,137.04 (in words:
US-Dollars two million, six thousand, one hundred thirty seven dollars and four
cents), included in the total debt and equity financing described above, with an
interest rate of 14% p.a. and with a maturity date being July 29, 2012 (the “New
Financing”). The New Financing is based on the following transaction documents:
(i) a Ratification Agreement, (ii) Irrevocable Transfer Agent Instructions,
(iii) a Secured Convertible Debenture, (iv) a Securities Purchase Agreement and
(v) a Warrant (collectively the “New Financing Transaction Documents”). The New
Financing Transaction Documents were executed on May 27, 2010. The Pledgor will
have access to the funds provided to its parent entity NeoMedia Inc. under the
New Financing for its general working capital purposes.

 
D.
Pursuant to Section 7 of the Ratification Agreement NeoMedia Inc. has undertaken
to cooperate fully with the Pledgee to cause the Pledgor (subject to and to the
extent permissible under German law) to execute and deliver to the Pledgee any
and all documents, instruments, or agreements in a form and substance acceptable
to the Pledgee in all respects (including, without limitation, a Share Pledge
Agreement, Security Assignment Agreement, and IP Pledge Agreement) pursuant to
which the Pledgor shall become a guarantor of the Obligations (as defined in
Section 1 of the Ratification Agreement) and grant a first priority perfected
security interest in favor of the Pledgee in all of the Pledgor's assets,
including without limitation, all intellectual property.

 
E.
In order to give effect to the foregoing, and without prejudice to any other
security interests already provided under the Existing Financing Documents or to
be provided as condition precedent to the closing of the New Financing, Pledgor
herewith grants Pledgee a security interest in form of a pledge of its
Intellectual Property rights (Verpfändung von geistigen Eigentumsrechten) over
its movable assets.

 
Now, therefore, the Parties enter in the following agreement (the "Agreement")
as follows:
 
1.
Definitions and Language

 
1.1
Terms used but not otherwise defined herein shall have the meanings ascribed
thereto in the New Financing Transaction Documents.

 
1.2
However, the following terms, as used herein, shall have the following meanings:

 
"Event of Enforcement" means that the requirements with regard to the
enforcement of any of the Pledges are met, in particular the requirements set
forth in Section 1204 et seq. and Section 1273 et seq. of the German Civil Code
(Bürgerliches Gesetzbuch, BGB) (Pfandreife) and any or all of the Secured
Obligations are not paid when due (fällig).


 

--------------------------------------------------------------------------------

 

“Intellectual Property” means any and all presently or future (partially or
fully) owned intellectual property rights such as patents, trademarks, utility
models (granted/registered and corresponding applications) including reissues or
extensions thereof as well as any and all licenses, which the Pledgor has
granted or will be granting with respect to the intellectual property rights.
 
"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement.
 
“Pledge” or “Pledges” has the meaning given to such term in Clause 2 hereof.
 
“Proceeds” has the meaning given to such term in Clause 2 hereof.
 
"Secured Obligations" means any and all obligations (present and future, actual
and contingent) which are (or are expressed to be) or become owing by NeoMedia
Inc. and its affiliates and subsidiaries (including the Pledgor) to the Pledgee
under the Existing Financing and the New Financing, in particular, the Secured
Convertible Debenture, and under any additional future financing provided by the
Pledgee to NeoMedia Inc., as the case might be. The Secured Obligations shall,
for the avoidance of doubt, also include obligations incurred by the Pledgor on
or after the opening of insolvency proceedings, shall apply to the Pledgor
irrespective of any corporate restructuring or transformation and shall also
apply to any contingent obligations on the grounds of invalidity or
unenforceability of the Existing Financing Documents and / or the New Financing
Transaction Documents, in particular claims on the grounds of unjustified
enrichment (ungerechtfertigte Bereicherung).
 
"Secured Party" means the Pledgee.
 
2.
Pledging of Intellectual Property Rights as Collateral

 
The Pledgor, as collateral security for the full and complete payment when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, hereby grants a first ranking pledge (erstrangiges Pfandrecht) to
the Pledgee as collateral all of its right, title and interest in, to and under
the following Intellectual Property of Pledgor which the Pledgee hereby accepts.
In detail:
 
2.1
all of its presently or future owned Trademarks and Trademark applications as
well as exclusive Licenses relating to Trademarks to which it is a party,
including but not limited to those referred to in Annex 2 hereto;

 
(a)
all renewals, reissues, continuations or extensions of the foregoing;


 

--------------------------------------------------------------------------------

 

(b)
all proceeds of the foregoing, including any claim by the Pledgor against third
parties for past, present, future (i) infringement or dilution of any trademark
or trademark licensed under any trademark license or (ii) injury to the goodwill
associated with any trademark or any trademark licensed under any trademark
license;

 
2.2
all of its presently or future owned patents, patent applications and exclusive
patent licenses to which it is a party, including but not limited to those
referred to in Annex 2 hereto;

 
(a)
all renewals, reissues, continuations or extensions of the foregoing;

 
(b)
all proceeds of the foregoing, including any claim by the Pledgor against third
parties for past, present, future infringement of any patent or patent licensed
under any patent license.

 
2.3
all of its presently or future owned Intellectual Property rights except those
mentioned in Sections 2.1 and 2.2 above and licenses to which it is a party,
including but not limited to those referred to in Annex 2 hereto;

 
(a)
all renewals, reissues, continuations or extensions of the foregoing;

 
(b)
all proceeds of the foregoing, including any claim by the Pledgor against third
parties for past, present, future infringement of any patent or patent licensed
under any patent license.

 
2.4
The proceeds in Sections 2.1, 2.2 and 2.3 are collectively referred to as the
“Proceeds”.

 
2.5
The pledging as collateral covers all future Intellectual Property rights of the
Pledgor and Proceeds thereof, if legally possible. The Parties agree that, if
legally possible, no separate agreements on pledging of Intellectual Property
rights as collateral shall be concluded, but that this Agreement covers the
pledging of future Intellectual Property rights as collateral. Future
Intellectual Property rights shall be deemed to be pledged to the Pledgee as
collateral at the time of their coming into existence. If pledging of future
Intellectual Property rights is not legally possible, Pledgor hereby undertakes
to grant a pledge at the time the respective Intellectual Property right comes
into existence.

 
2.6
The Pledgee hereby accepts the Pledges and Pledgor’s undertaking to grant
pledges in the future.

 
2.7
The validity and effect of each Pledge shall be independent from the validity
and the effect of any other Pledge created hereunder.

 
2.8
Each of the Pledges is in addition, and without prejudice, to any other security
the Pledgee may now or hereafter hold as security for the Secured Obligations.


 

--------------------------------------------------------------------------------

 
 
2.9
For the avoidance of doubt, the Parties agree that nothing in this Agreement
shall exclude a transfer of all or part of the Pledges created hereunder by
operation of law upon the transfer or assignment (including by way of assumption
(Vertragsübernahme)) of all or part of the Secured Obligations by the Pledgee to
any third party.

 
2.10
Waiving Section 418 BGB, the Parties hereto agree that the security created
hereunder shall not cease to exist by any transfer or assumption of the Secured
Obligations to, or by, any third party debtor.

 
3.
Purpose of Pledge

 
3.1
The Pledges affirmed herein are granted to the Pledgee to secure the Secured
Obligations.

 
3.2
Notwithstanding that claims, titles, rights and remedies associated with the
Intellectual Property are pledged hereunder, the Pledgor is entitled to exercise
all rights and powers in respect of each of the Intellectual Property subject to
Pledgor’s responsibilities according to Section 6 unless an event of default as
set out in any of the Existing Financing Documents or the New Financing
Transaction Documents (in particular as set forth in clause 2 of the Secured
Convertible Debenture) ("Event of Default") has occurred.

 
4.
Rights of Use regarding the Intellectual Property rights

 
4.1
The Pledgor is entitled to use the Intellectual Property rights without
restrictions in its business without the prior consent of the Pledgee and
without the obligation to pay remuneration of any kind to the Pledgee. This
entitlement includes future applications and registrations of Intellectual
Property rights on terms usual in the market. The right of use includes the
right to grant non-exclusive licenses. It does not include the right to grant
exclusive licenses as well as measures to which the Pledgor is not entitled
pursuant to Section 6.1 of this Agreement.

 
4.2
The Pledgor is entitled to receive and retain Proceeds on the licensing of the
Intellectual Property rights until such time as the Pledgee is entitled to
enforce the Pledges (or any part thereof) constituted hereunder. Upon the
occurrence of an Event of Enforcement, the Pledgor's rights to receive Proceeds
shall cease and the Pledgee shall have the sole and exclusive right to receive
the Proceeds and to apply such Proceeds in accordance with Section 8
(Enforcement of the Pledges) below.

 
4.3
If such Proceeds are received by the Pledgor after the occurrence of an Event of
Enforcement, the Proceeds shall be received by the Pledgor as trustee for the
benefit of the Pledgee and shall be segregated from other property or funds of
the Pledgor and shall be forthwith delivered to the Pledgee for the benefit of
the Pledgee in the form so received (with any necessary endorsement).

 
4.4
The Pledgor will be listed as owner of the Intellectual Property rights in the
relevant public registers, especially the patent and trademark registers, until
the Pledgee establishes an Event of Enforcement. The foregoing applies to future
applications and registrations of Intellectual Property rights as well.


 

--------------------------------------------------------------------------------

 
 
4.5
The Pledgor is entitled and obliged to defend Intellectual Property rights on
its own behalf and at its own expense against interferences by third parties
(especially in case of opposition, nullity and cancellation proceedings) and
infringements unless the Pledgor reasonably determines the hopelessness
(Aussichtslosigkeit) or the economical unreasonableness of the case. The Pledgor
is entitled to assert the Intellectual Property rights on its own behalf in
court or otherwise. Regarding the Pledgee’s right to information and
participation, Section 6.2 applies.

 
4.6
The Pledgee is entitled to revoke the Pledgor's right of use pursuant to the
previous clauses with a notice period of ten (10) days if (i) an Event of
Default occurs and the requirements for the enforcement of the Pledges are met
(Pfandreife) or, without prior notice, (ii) if insolvency proceedings regarding
the assets of the Pledgor have been initiated.

 
5.
Representations and Warranties by Pledgor

 
5.1
The Pledgor represents and warrants to the Pledgee (within the meaning of an
independent guarantee (“selbständiges Garantieversprechen”) pursuant to Section
311 BGB) at the time this Agreement is signed that

 
 
(a)
the Pledgor is duly incorporated, validly existing and entitled to sign this
Agreement, that it has obtained all necessary approvals before signing this
Agreement and that it is able to fulfil all obligations arising from this
Agreement without restrictions;

 
 
(b)
the information contained in Annex 2 is complete, precise and correct according
to the Pledgor' s best knowledge and after careful consideration. The
Intellectual Property rights listed in Annex 2 are all the Intellectual Property
rights the Pledgor owns and there are no further Intellectual Property rights or
pending applications for Intellectual Property rights of Pledgor existing;

 
 
(c)
the Pledgor is the applicant or true owner, respectively, of the Intellectual
Property rights listed in Annex 2;

 
 
(d)
the Pledgor has applied for the registration of Intellectual Property rights and
the acts which are necessary for maintaining the Intellectual Property rights
(especially the payment of fees) have been carried out in due time;

 
 
(e)
according to the Pledgor's best knowledge the Intellectual Property rights
existing at the time of signing this Agreement are not disputed by any third
party regarding their validity and definitiveness apart from those disputes as
registered with the Office for Harmonization in the Internal Market (Trade Marks
and Designs) (OHIM) or the German Patent and Trade Mark Office (DPMA); and


 

--------------------------------------------------------------------------------

 
 
 
(e)
the Intellectual Property rights have not been pledged, assigned or the like to
third parties; no third party has any rights to use the Intellectual Property
rights except such Intellectual Property rights, which have been granted to
third parties in accordance with Section 4.1 above. and

 
 
(g)
the Intellectual Property rights existing at the time of signing this Agreement
have not been infringed by third parties according to the actual knowledge of
the Pledgor.

 
5.2
The execution and performance hereof, do not and will not (i) violate any
provision of law or the articles of association of the Pledgor, or any order of
any court or any rule, regulation or order of any governmental agency,
authority, instrumentality or regulatory body to which the Pledgor is bound,
(ii) violate any provision of any agreement or other instrument to which the
Pledgor is bound, (iii) be in conflict with, result in a breach of or constitute
(with notice or lapse of time or both) a default under any such agreement or
other instrument, or (iv) result in the creation or imposition of any Lien upon
any property or assets of the Pledgor, except for Liens created hereby.

 
5.3
No consents, licenses, approvals or authorizations of, registrations with or
declarations to any governmental authority are required in connection with the
execution and performance hereof.

 
5.4
The obligations of the Pledgor hereunder are legal, valid, binding and
enforceable in accordance with their terms.

 
5.5
The Pledges constitute legal, valid and binding pledges under the laws of the
Federal Republic of Germany in the Intellectual Property rights and the
Proceeds, enforceable against the Pledgor and third parties in accordance with
the terms hereof and in particular without enforceable judgment (vollstreckbarer
Titel).

 
5.6
The Pledges constitute first ranking pledges (erstrangige Pfandrechte).

 
The foregoing representations and warranties in sections 5.4 and 5.5 are
provided subject to the effect of applicable insolvency, moratorium, or similar
laws affecting the rights of parties and creditors generally.
 
6.
Responsibilities of Pledgor

 
6.1
The Pledgor covenants to undertake all reasonable acts and omissions, if
economically reasonable, which cause the Intellectual Property rights:

 
(a)
to come into full force,



 

--------------------------------------------------------------------------------

 
 
(b)
to stay in full force (among other things to timely pay the fees necessary for
upholding the Intellectual Property rights, not to waiver (neither in full or in
part) any Intellectual Property rights or perform other acts which result in the
full or partial termination or the Intellectual Property rights),

  
(c)
to be protected at their full economic value,

    
(d)
to serve as unrestrained collateral for the Pledgee, in particular the Pledgor
undertakes not to create or agree or permit to exist (in favor of any person
other than the Pledgee), any Lien over the whole or any part of the Intellectual
Property rights or agree to do so (other than the Pledges created hereunder),
except as permitted by the Pledgee by prior written consent.

   
6.2
The Pledgor covenants to notify the Pledgee without undue delay (unverzüglich)
in writing of any event or circumstance which might reasonably be expected to
have a material adverse effect on the validity or enforceability of any of the
Pledges. In particular, the Pledgor shall without undue delay notify the Pledgee
in writing of any attachment (Pfändung) in respect of any of the Intellectual
Property, such notification to be accompanied by any documents the Pledgee needs
to defend itself against the attachment and/or any claim of a third party,
including, without limitation, a copy of the attachment order
(Pfändungsbeschluß), and all other documents which are reasonably requested by
the Pledgee. In addition, the Pledgor shall inform the attaching creditor of the
existence of this Agreement.

 
6.3
The Pledgor shall inform the Pledgee without undue delay in writing in case
Intellectual Property rights are infringed or otherwise attacked or disputed by
third parties. The Pledgee is entitled but not obliged to support the Pledgor in
the defense of the Intellectual Property rights. The Pledgor will inform the
Pledgee about the status of respective proceedings upon request. The Pledgor can
only make declarations which terminate proceedings (especially abandonment of
action, settlements in and out of court, full or partial waiver of Intellectual
Property rights) after prior written consent by the Pledgee.

 
6.4
The Pledgor shall, within 30 days after an occurrence, which leads to an
incorrectness of Annex 2 and further without delay upon justified inquiry by
Pledgee (especially but not exclusively in case of an Event of Default) -
provide the following documents to the Pledgee:

 
(a)
Updated lists regarding form and scope of the Intellectual Property rights as
done in Annex 2; and

 
(b)
updated lists regarding form and scope of Intellectual Property licenses
granted.


 

--------------------------------------------------------------------------------

 


7.
Further Undertakings

 
7.1
The Pledgor undertakes to the Pledgee:

 
(a)
to take all necessary measures to have all Intellectual Property registered in
its own name;

 
(b)
to execute further documents and take such actions as are necessary in order to
fully effect the purposes of this Agreement at the Pledgee's reasonable request.

 
7.2
The Pledgor is not in a state of insolvency (Zahlungsunfähigkeit) or
over-indebtedness (Überschuldung) pursuant to the German Insolvency Code
(Insolvenzordnung) or the German Stock Corporations Act (Aktiengesetz - AktG).
The Pledgor is not subject to any composition or insolvency proceedings.

 
7.3
The Pledgor shall at its own expense do all such things as the Pledgee may
reasonably require to perfect or protect the security intended to be created
hereby or any part thereof, or to facilitate the realization of the Intellectual
Property rights or any part thereof; or to facilitate the exercise by the
Pledgee of any of the rights, powers, authorities and discretions vested in it.

 
7.4
In the event that a security interest has not been properly created over the
Intellectual Property rights, the Pledgor shall at its own expense do all such
things as the Pledgee may reasonably require to cure any defects. If such
defects render this Agreement invalid or otherwise affect the perfection or
enforceability of the security interest created or purported to be created
hereby, the Parties hereto shall execute a new pledge agreement at terms
equivalent to this Agreement.

 
8.
Enforcement of the Pledges

 
8.1
Upon the occurrence of an Event of Enforcement, then in order to enforce the
Pledges (or any of them), the Pledgee may at any time thereafter avail itself of
all rights and remedies that a pledgee has under the laws of the Federal
Republic of Germany.

 
8.2
The Pledgee is entitled to exercise its rights, in particular to sell the
Intellectual Property or any part thereof without obtaining enforceable judgment
or other instrument that entitles to enforcement proceedings (vollstreckbarer
Titel) by way of public auction (öffentliche Versteigerung).

 
8.3
The Pledgee will make reasonable efforts and will do all reasonable acts, such
as but not limited to appropriate public announcements, to secure the highest
possible selling price for the pledged Intellectual Property Rights.

 
8.4
In case of realizing the Pledges (or any of them), the Pledgee is entitled to
revoke the Pledgor’s authorization to receive proceeds pursuant to Section 4.2.
The Pledgee will treat proceeds received in this respect as additional security
and use them for the reduction of the secured claims.


 

--------------------------------------------------------------------------------

 
 
8.5
The Pledgor hereby expressly agrees that twenty (20) days' prior written notice
to the Pledgor of the place and time of any such public auction shall be
sufficient. Prior notice shall not be required if (i) the Pledgor has generally
ceased to effect payments (Zahlungseinstellung) or (ii) the Pledgor has filed
for the commencement of insolvency proceedings or similar proceedings or
(iii) insolvency proceedings or similar proceedings have been opened against the
Pledgor. The Pledgee is not obliged to submit to the Pledgor any additional
notice of the anticipated sale of the Intellectual Property or any part thereof
prior to such sale (including, without limitation, the notices set out under
Section 1234 BGB. The public auction may take place at any place in the Federal
Republic of Germany designated by the Pledgee.

 
8.6
If the Pledgee should seek to enforce the Pledges pursuant to, and in accordance
with this Section 8 (Enforcement of the Pledges), the Pledgor shall, at its own
expense, render forthwith all necessary assistance in order to facilitate the
prompt sale of the Intellectual Property or any part thereof and/or the exercise
by the Pledgee of any other right it may have as Pledgee. In particular, the
Pledgor will provide the Pledgee with all available documents (especially the
original certificates of grant or application certificates, respectively)
regarding the Intellectual Property rights

 
8.7
The Pledgor shall not be entitled to any amounts received by realization of any
of the Pledges prior to the termination of all Pledges. If the Pledges are
enforced, in deviation of Sections 1225, 774 BGB, no rights of the Pledgee shall
pass to the Pledgor by subrogation or otherwise unless and until all of the
Secured Obligations have been satisfied and discharged in full and all of the
Pledges have been terminated. Until then, the Pledgee shall be entitled to
withhold any amounts received from the realization of the Pledges and to treat
all enforcement proceeds as additional collateral for the Secured Obligations,
or to seek satisfaction from such proceeds at any time.

 
8.8
The Pledgee may, in its sole discretion, determine which of several security
interests, if applicable, shall be used to satisfy the Secured Obligations. In
particular, the Pledgee shall not be obligated to exploit any other collateral
granted to it prior to realization of the Pledges.

 
8.9
The Pledgor hereby expressly waives all defences of revocation (rights to claim
the voidability of the underlying debt) (Einrede der Anfechtbarkeit) and set-off
(rights to claim the possibility to set off counterclaims against the underlying
debt) (Einrede der Aufrechenbarkeit) pursuant to Sections 770, 1211 BGB. This
waiver shall not apply to a set-off with counterclaims which are (i) uncontested
(unbestritten) or (ii) based on an unappealable court decision (rechtskräftig
festgestellt).


 

--------------------------------------------------------------------------------

 

8.10
In case the Pledges are realized the Pledgor does everything necessary without
undue delay to have the Pledgee or the acquirer – as the case may be –
registered as the owner of the Intellectual Property rights in the relevant
public registers, especially in the registers of the patent and trademark
offices.

 
8.11
After the complete unconditional, irrevocable and full payment and discharge of
all Secured Obligations any proceeds remaining from the enforcement of the
Pledges shall be transferred to the Pledgor at the cost and expense of the
Pledgor. The Pledgee shall at all times until the full and complete satisfaction
of all Secured Obligations take into consideration the legitimate interest of
the Pledgor in exercising its rights and carrying out its duties under this
Agreement.

 
8.12
Upon the full, complete and irrevocable satisfaction of the Secured Obligations,
the Pledgee will without undue delay upon the request of the Pledgor confirm the
release of the Pledges (Pfandfreigabe) to the Pledgor as a matter of record. For
the avoidance of doubt, the Parties are aware that upon full, complete and
irrevocable satisfaction of the Secured Obligations the Pledges, due to their
accessory nature (Akzessorietät), cease to exist by operation of German
mandatory law.

 
8.13
In addition, upon an Event of Default, Pledgee has all rights set forth in the
New Financing Transaction Documents and the Existing Financing Documents, in
particular those provided for in Article 5, Section 5 of the 2008 Security
Agreement (as listed and defined in Annex 1). These rights are incorporated
herein in their entirety by way of reference.

 
8.14
Notwithstanding the foregoing, any enforcement of the security created under
this Agreement is restricted if and to the extent a claim for recourse
(Rückgriffs- anspruch) against the Pledgor's direct or indirect shareholder
whose obligations towards the Pledgee are secured hereby and that would only
come into existence as a result of such enforcement is, in the reasonable
opinion of the Pledgor, not fully valuable (voll werthaltig). In the event the
Pledgor refers to this Section 8.14 in case of any future enforcement of the
security created under this Agreement, it shall be obligated - at the Pledgee's
written request - to render to the Pledgee a substantiated written statement
supported by a suitable reasoning and other suitable evidence demonstrating that
and why he considers the conditions for the enforcement restriction to be
fulfilled.

 
The enforcement restriction does not apply if and to the extent that the
Transferor has received through its direct or indirect shareholder funds from
the Existing Financing, the New Financing or any additional future financing, as
the case may be and such funds have not been repaid or paid to any of its direct
or indirect shareholders.

 

--------------------------------------------------------------------------------

 

9.
Waiver of Defences; Exercise of Powers

 
No failure or delay on the part of the Pledgee in the exercise of any power,
right, privilege or remedy hereunder shall be construed to be a waiver thereof,
nor shall any single or partial exercise of any such right or remedy preclude
any further or other exercise thereof or the exercise of any other right or
remedy. The rights or remedies provided hereunder are cumulative to and not
exclusive of any rights or remedies otherwise available.
 
10.
Indemnity

 
10.1
The Pledgee shall not be liable for damages suffered by the Pledgor in
connection herewith other than in respect of such loss or damage which is
suffered as a result of willful misconduct (Vorsatz) or gross negligence (grobe
Fahrlässigkeit) of the Pledgee.

 
10.2
The Pledgor shall indemnify the Pledgee and keep the Pledgee indemnified against
any and all damages, losses, actions, claims, expenses, demands and liabilities
incurred by or made against the Pledgee for anything done or omitted by the
Pledgee in the exercise or purported exercise of the powers contained herein and
occasioned by any breach of the Pledgor of any of its obligations or
undertakings herein contained other than to the extent that such damages,
losses, actions, claims, expenses, demands and liabilities are incurred or made
against the Pledgee as a result of the wilful misconduct or gross negligence of
the Pledgee.

 
11.
Duration and Independence

 
11.1
This Agreement shall remain in full force and effect until the Secured
Obligations have been fully indefeasibily paid in full and discharged. The
Pledges and corresponding rights shall not cease to exist in full if any
payments made in satisfaction of the obligations have only temporarily and/or
partly discharged the obligations. If all Secured Obligations have been fully
indefeasibily paid in full and discharged during the duration of the Securities
Purchase Agreement and, as a matter of German law (Akzessorietät), the Pledges
have ceased to have effect as a consequence, the Pledges shall again be created
ipso jure without any further action on the terms and conditions of this
Agreement, if due to another draw-down or request for extension of credit or
comparable mechanism by the Pledgor under any financing document concluded with
the Pledgee, as applicable or otherwise, again secured obligations are created.

 
11.2
This Agreement shall create a continuing security interest in the Intellectual
Property and no change or amendment whatsoever in the Existing Financing
Documents or the New Financing Transaction Documents or in any document or
agreement related thereto shall affect the validity or the scope of neither this
Agreement nor the obligations which are imposed on the Pledgor pursuant to it.

 
11.3
The Pledges according to this Agreement are in addition to and independent of
any other security interest or guarantee provided by the Pledgor or third
parties to the Pledgee in respect of the Secured Obligations under the Existing
Financing Documents and/or the New Financing Transaction Documents. None of such
other security interests shall prejudice, or shall be prejudiced by, or shall be
merged in any way with, this Agreement.


 

--------------------------------------------------------------------------------

 
 
12.
Costs and Expenses

 
12.1
All costs, charges, fees (including, without limitations, legal fees and
notarial fees) and expenses incurred in connection with the preparation and
execution, performance and amendment of this Agreement shall be borne by the
Pledgor, in each case with any applicable value added tax or other taxes.

 
12.2
The Pledgor shall in particular without undue delay pay to the Pledgee upon
demand costs and expenses that Pledgee may incur in connection with (i) the
preparation, execution, performance and amendment of this Agreement, (ii) the
administration of this Agreement, (iii) the realization upon, any part of the
Intellectual Property, (iv) the exercise or enforcement of any of the rights of
the Pledgee hereunder (including fees for legal advice), or (v) the failure by
the Pledgor to perform or observe any of the provisions hereof, and such
expenses shall be secured obligations.

 
12.3
Any payment under this Agreement is to be made free and clear of any taxes or
duties or other charges provided that if the Pledgor is prevented by law from
making such payments free and clear of deductions or withholdings, the payment
due shall be increased accordingly.

 
13.
Partial Invalidity

 
Without prejudice to any other provision hereof, if at any time any one (or
more) provision(s) hereof is or becomes invalid, illegal or unenforceable in any
respect in any jurisdiction or with respect to any party, or if the Parties
become aware of any omission (Vertragslücke) hereto of any terms which were
intended to be included in this Agreement, such invalidity, illegality,
unenforceability in such jurisdiction or with respect to such Party or Parties
or such omission (Vertragslücke) shall not, to the fullest extent permitted by
applicable law, render invalid, illegal or unenforceable such provision or
provisions in any other jurisdiction or with respect to any other party or
parties hereto and shall not affect or impair the validity, legality and
enforceability of the remaining provisions hereof. Such invalid, illegal or
unenforceable provision or such omission (Vertragslücke) shall be replaced by
the Parties with a provision which comes as close as reasonably possible to the
commercial intentions of the invalid, unenforceable or omitted provision.
 
14.
Amendments

 
Changes and Amendments to this Agreement shall be made in writing and signed by
both parties to this Agreement, unless notarial form by operation of applicable
law is required. This also applies to this Section 14.

 

--------------------------------------------------------------------------------

 
 
15.
Notices and their Language

 
15.1
Any notice or other communication under or in connection with this Agreement
shall be in writing and shall be delivered personally, or sent by mail or fax
transmission (to be affirmed in writing) to the following addresses:



Yorkville Advisors LLC
101 Hudson Street, Suite 3700
Jersey City, New Jersey 07302
USA
Attention: Mark Angelo
Phone no. : +1 201 985 8300
Fax no.:      +1 201 985 8117
 
with a copy to:
 
YA Global Investments, LP
101 Hudson Street, Suite 3700
Jersey City, NJ 07302
USA
Attention: David Gonzalez
Phone no.: +1 201 985 8300
Fax no.:     +1 201 985 8117
 
or respectively to:


NeoMedia Europe AG
Jens-Otto-Krag-Straße 11
52146 Würselen
Germany
Attention : Chief Executive Officer
Phone no.: +49 2405 49922-0
Fax no.: +49 2405 49922-99
 
with a copy to:
 
NeoMedia Technologies, Inc.
Two Concourse Parkway, Suite 500
Atlanta, GA 30328
USA
Attention : Chief Executive Officer or Chief Financial Officer
Phone no.: +1 678 638 0460 (x132)
 
Fax no.:     +1 678 638 0466


 

--------------------------------------------------------------------------------

 
 
K&L Gates LLP
200 South Biscayne Boulevard – Suite 3900
Miami, FL 33131-2399
USA
Attention: Clayton E. Parker, Esq.
Phone no.: +1 305 539 3300
Fax no:      +1 305 358 7095


or to such other address as the recipient may notify or may have notified to the
other party in writing.


15.2
Save for the notice pursuant to Section 1280 BGB any notice or other
communication under or in connection with this Agreement shall be in the English
language unless required differently by law or provided herein and, if in any
other language, accompanied by a translation into English. In the event of any
conflict between the English text and the text in any other language, the
English text shall prevail.

 
16.
Non-German Law

 
This Agreement refers in several instances to provisions of German law. In case
not German law but the laws and regulations of non-German jurisdictions apply,
those provisions of the non-German law should apply which are similar to those
of German law. This Section 16 does not have an impact on the Governing Law
clause according to Section 17.1.


17.
Governing Law and Jurisdiction

 
17.1
This Agreement shall be governed by and construed in accordance with the laws of
the Federal Republic of Germany, without regard to its conflict of laws
provisions.

 
17.2
The place of jurisdiction for any and all claims or disputes arising under or in
connection with this Agreement shall be the district court (Landgericht)
Düsseldorf, Federal Republic of Germany. The Pledgee shall, however, also be
entitled to take legal action against the Pledgor before any other competent
court of law having jurisdiction over the Pledgor or any of its assets.

 
17.3
This Agreement is made in the English language. For the avoidance of doubt, the
English language version of this Agreement shall prevail over any translation of
this Agreement. However, where a German translation of a word or phrase appears
in the text of this Agreement, the German translation of such word or phrase
shall prevail.


 

--------------------------------------------------------------------------------

 


Executed effective as of this 13th day of August 2010.


NeoMedia Europe AG
 
/s/ C. Steinborn
Name:  Dr. C. Steinborn
Title:  CEO
 
YA Global Investments, L.P.
 
/s/ David Gonzalez
Name:  David Gonzalez
Title:  Managing Member of Yorkville Advisors, LLC
the Investment Manager to YA Global


 

--------------------------------------------------------------------------------

 


ANNEXES
to
AGREEMENT ON THE PLEDGE OF INTELLECTUAL PROPERTY RIGHTS AS COLLATERAL


 

--------------------------------------------------------------------------------

 

Annex 1


List of Existing Financing Documents
 
DEBENTURES AND NOTES
 
Secured Convertible Debenture dated August 23, 2006 issued by the Borrower to
the Lender in the original principal amount of $5,000,000.00 (hereinafter, as
amended and in effect, the “CCP-1 Debenture”), as amended by that certain
Amendment to NeoMedia the Borrower, Inc. Secured Convertible Debenture No. CCP-1
dated as of January 5, 2010 entered into by and between the Borrower and the
Lender;
 
Secured Convertible Debenture dated December 29, 2006 issued by the Borrower to
the Lender in the original principal amount of $2,500,000.00 (hereinafter, as
amended and in effect, the “CCP-2 Debenture”), as amended by that certain
Amendment to NeoMedia the Borrower, Inc. Secured Convertible Debenture No. CCP-2
dated as of January 5, 2010 by and between the Borrower and the Lender;
 
Secured Convertible Debenture dated March 27, 2007 issued by the Borrower to the
Lender in the original principal amount of $7,458,651.00 (hereinafter, as
amended and in effect, the “NEOM-4-1 Debenture”), as amended by that certain
Amendment to NeoMedia the Borrower, Inc. Secured Convertible Debenture No.
NEOM-4-1 dated as of January 5, 2010 entered into by and between the Borrower
and the Lender;
 
Secured Convertible Debenture dated August 24, 2007 issued by the Borrower to
the Lender in the original principal amount of $1,775,000.00 (hereinafter, as
amended and in effect, the “NEOM-1-1 Debenture”), as amended by that certain
letter agreement dated as of August 14, 2009, and as further amended by that
certain Amendment to NeoMedia Technologies, Inc. Secured Convertible Debenture
No. NEOM-1-1 dated as of January 5, 2010 entered into by and between the
Borrower and the Lender;
 
Secured Convertible Debenture dated April 11, 2008 issued by the Borrower to the
Lender in the original principal amount of $390,000.00 (hereinafter, as amended
and in effect, the “NEOM-2008-1 Debenture”), as amended by that certain
Amendment to NeoMedia Technologies, Inc. Secured Convertible Debenture No.
NEOM-2008-1 dated as of January 5, 2010 entered into by and between the Borrower
and the Lender;
 
Secured Convertible Debenture dated May 16, 2008 issued by the Borrower to the
Lender in the original principal amount of $500,000.00 (hereinafter, as amended
and in effect, the “NEOM-2008-2 Debenture”), as amended by that certain
Amendment to NeoMedia Technologies, Inc. Secured Convertible Debenture No.
NEOM-2008-2 dated as of January 5, 2010 entered into by and between the Borrower
and the Lender;
 
Secured Convertible Debenture dated May 29, 2008 issued by the Borrower to the
Lender in the original principal amount of $790,000.00 (hereinafter, as amended
and in effect, the “NEOM-2008-3 Debenture”), as amended by that certain
Amendment to NeoMedia Technologies, Inc. Secured Convertible Debenture No.
NEOM-2008-3 dated as of January 5, 2010 entered into by and between the Borrower
and the Lender;

 

--------------------------------------------------------------------------------

 

Secured Convertible Debenture dated July 10, 2008 issued by the Borrower to the
Lender in the original principal amount of $137,750.00 (hereinafter, as amended
and in effect, the “NEOM-2008-4 Debenture”), as amended by that certain
Amendment to NeoMedia Technologies, Inc. Secured Convertible Debenture No.
NEOM-2008-4 dated as of January 5, 2010 entered into by and between the Borrower
and the Lender;
 
Secured Convertible Debenture dated July 29, 2008 issued by the Borrower to the
Lender in the original principal amount of $2,325,000.00 (hereinafter, as
amended and in effect, the “NEOM-9-1 Debenture”), as amended by that certain
Amendment to NeoMedia Technologies, Inc. Secured Convertible Debenture No.
NEOM-9-1 dated as of January 5, 2010 entered into by and between the Borrower
and the Lender;
 
Secured Convertible Debenture dated October 28, 2008 issued by the Borrower to
the Lender in the original principal amount of $2,325,000.00 (hereinafter, as
amended and in effect, the “NEOM-9-2 Debenture”), as amended by that certain
Amendment to NeoMedia Technologies, Inc. Secured Convertible Debenture No.
NEOM-9-2 dated as of January 5, 2010 entered into by and between the Borrower
and the Lender;
 
Secured Convertible Debenture dated May 1, 2009 issued by the Borrower to the
Lender in the original principal amount of $550,000.00 (hereinafter, as amended
and in effect, the “NEOM-9-4 Debenture”), as amended by that certain Amendment
to NeoMedia Technologies, Inc. Secured Convertible Debenture No. NEOM-9-4 dated
as of January 5, 2010 entered into by and between the Borrower and the Lender;
 
Secured Convertible Debenture dated June 5, 2009 issued by the Borrower to the
Lender in the original principal amount of $715,000.00 (hereinafter, as amended
and in effect, the “NEOM-9-5 Debenture”), as amended by that certain Amendment
to NeoMedia Technologies, Inc. Secured Convertible Debenture No. NEOM-9-5 dated
as of January 5, 2010 entered into by and between the Borrower and the Lender;
 
Secured Convertible Debenture dated July 15, 2009 issued by the Borrower to the
Lender in the original principal amount of $535,000.00 (hereinafter, as amended
and in effect, the “NEOM-9-6 Debenture”), as amended by that certain Amendment
to NeoMedia Technologies, Inc. Secured Convertible Debenture No. NEOM-9-6 dated
as of January 5, 2010 entered into by and between the Borrower and the Lender;
 
Secured Convertible Debenture dated August 14, 2009 issued by the Borrower to
the Lender in the original principal amount of $475,000.00 (hereinafter, as
amended and in effect, the “NEOM-9-7 Debenture”, and collectively, together with
the CCP-1 Debenture, the CCP-2 Debenture, the NEOM 4-1 Debenture, the NEOM 1-1
Debenture, the NEOM 2008-1 Debenture, the NEOM 2008-2 Debenture, the NEOM 2008-3
Debenture, the NEOM 2008-4 Debenture, the NEOM 9-1 Debenture, the NEOM 9-2
Debenture, the NEOM 9-4 Debenture, the NEOM 9-5 Debenture, the NEOM 9-6
Debenture, the NEOM 9-7 Debenture, and the New Debenture, the “Debentures”), as
amended by that certain Amendment to NeoMedia Technologies, Inc. Secured
Convertible Debenture No. NEOM-9-7 dated as of January 5, 2010 entered into by
and between the Borrower and the Lender;
 
Promissory Note dated April 1, 2010 made by the Borrower payable to the Lender
in the original principal amount of $500,000.00 (hereinafter, the “4/1/10 Note”,
and collectively, together with the Debentures and the 12/23/09 Note, the “Debt
Instruments”);
 
Master Amendment Agreement dated as of March 27, 2007 by and between the
Borrower and the Lender;

 

--------------------------------------------------------------------------------

 
 
SECURITIES PURCHASE AGREEMENTS
 
Securities Purchase Agreement dated as of August 23, 2006 entered into by and
between the Borrower and the Lender;
 
Securities Purchase Agreement dated as of December 29, 2006 entered into by and
between the Borrower and the Lender;
 
Securities Purchase Agreement dated as of March 27, 2007 entered into by and
between the Borrower and the Lender;
 
Securities Purchase Agreement dated as of August 24, 2007 entered into by and
between the Borrower and the Lender;
 
Securities Purchase Agreement dated as of July 29, 2008 entered into by and
between the Borrower and the Lender, as amended on April 6, 2009;
 
Agreement dated June 5, 2009 by and between the Borrower and the Lender pursuant
to which the Lender purchased a secured convertible debenture in the original
principal amount of $715,000;
 
Agreement dated July 15, 2009 by and between the Borrower and the Lender
pursuant to which the Lender purchased a secured convertible debenture in the
original principal amount of $535,000;
 
Agreement dated August 14, 2009 by and between the Borrower and the Lender
pursuant to which the Lender purchased a secured convertible debenture in the
original principal amount of $475,000;
 
SECURITY DOCUMENTS
 
Pledge and Security Agreement dated as of August 23, 2006 entered into by and
between the Borrower and the Lender;
 
Security Agreement dated as of March 27, 2007 entered into by and between the
Obligors and the Lender;
 
Security Agreement (Patent) dated as of March 27, 2007 entered into by and
between the Obligors and the Lender;
 
Security Agreement dated as of August 24, 2007 entered into by and between the
Obligors and the Lender;
 
Security Agreement (Patent) dated as of August 24, 2007 entered into by and
between the Obligors and the Lender;
 
Security Agreement dated as of July 29, 2008 entered into by and between the
Borrower and the Lender (the “2008 Security Agreement”);

 

--------------------------------------------------------------------------------

 

Patent Security Agreement dated as of July 29, 2008 entered into by and between
the Borrower and the Lender (the “2008 IPSA”, and together with the 2008
Security Agreement, the “2008 Collateral Agreements”);
 
WARRANTS
 
“A” Warrant No. CCP-001 dated February 17, 2006 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 20,000,000
shares of the Borrower’s common stock, as amended by that certain Amendment to
“A” Warrant No. CCP-001 dated as of August 23, 2006 entered into by and between
the Borrower and the Lender, as further amended by that certain Amendment to “A”
Warrant No.: CCP-001 dated December 29, 2006;
 
“B” Warrant No. CCP-002 dated February 17, 2006 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 25,000,000
shares of the Borrower’s common stock, as amended by that certain Amendment to
“B” Warrant No. CCP-002 dated as of August 23, 2006 entered into by and between
the Borrower and the Lender, as further amended by that certain Amendment to “B”
Warrant No.: CCP-002 dated December 29, 2006;
 
“C” Warrant No. CCP-003 dated February 17, 2006 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 30,000,000
shares of the Borrower’s common stock, as amended by that certain Amendment to
“C” Warrant No. CCP-003 dated as of August 23, 2006 entered into by and between
the Borrower and the Lender, as further amended by that certain Amendment to “C”
Warrant No.: CCP-003 dated December 29, 2006;
 
“A” Warrant No. CCP-001 dated August 23, 2006 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 25,000,000
shares of the Borrower’s common stock, as amended by that certain Amendment to
“A” Warrant No. CCP-001 dated as of December 29, 2006 entered into by and
between the Borrower and the Lender;
 
“B” Warrant No. CCP-001 dated August 23, 2006 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 50,000,000
shares of the Borrower’s common stock, as amended by that certain Amendment to
“B” Warrant No. CCP-001 dated as of December 29, 2006 entered into by and
between the Borrower and the Lender;
 
“C” Warrant No. CCP-001 dated August 23, 2006 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 50,000,000
shares of the Borrower’s common stock, as amended by that certain Amendment to
“C” Warrant No. CCP-001 dated as of December 29, 2006 entered into by and
between the Borrower and the Lender;
 
“D” Warrant No. CCP-001 dated August 23, 2006 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 50,000,000
shares of the Borrower’s common stock;
 
“A” Warrant No. CCP-001 dated December 29, 2006 executed and delivered to the
Lender by the Borrower granting the Lender the right to purchase 42,000,000
shares of the Borrower’s common stock;

 

--------------------------------------------------------------------------------

 
 
Warrant No. NEOM-4-1 dated March 27, 2007 executed and delivered to the Lender
by the Borrower granting the Lender the right to purchase 125,000,000 shares of
the Borrower’s common stock;
 
Warrant No. NEOM-1-1 dated August 24, 2007 executed and delivered to the Lender
by the Borrower granting the Lender the right to purchase 75,000,000 shares of
the Borrower’s common stock;
 
Warrant No. NEO-2008-2 dated May 16, 2008 executed and delivered to the Lender
by the Borrower granting the Lender the right to purchase 7,500,000 shares of
the Borrower’s common stock;
 
Warrant No. NEO-2008-3 dated May 29, 2008 executed and delivered to the Lender
by the Borrower granting the Lender the right to purchase 50,000,000 shares of
the Borrower’s common stock;
 
Warrant No. NEOM-9-1 dated July 29, 2008 executed and delivered to the Lender by
the Borrower granting the Lender the right to purchase 100,000,000 shares of the
Borrower’s common stock;
 
Warrant No. NEOM-9-1-B dated July 29, 2008 executed and delivered to the Lender
by the Borrower granting the Lender the right to purchase 100,000,000 shares of
the Borrower’s common stock, as amended by that certain Amendment to NeoMedia
Technologies, Inc. Warrant No. NEOM-9-1B dated as of January 5, 2010 entered
into by and between the Borrower and the Lender;
 
Warrant No. NEOM-9-1-C dated July 29, 2008 executed and delivered to the Lender
by the Borrower granting the Lender the right to purchase 125,000,000 shares of
the Borrower’s common stock, as amended by that certain Amendment to NeoMedia
Technologies, Inc. Warrant No. NEOM-9-1C dated as of January 5, 2010 entered
into by and between the Borrower and the Lender;
 
Warrant No. NEOM-9-1-D dated July 29, 2008 executed and delivered to the Lender
by the Borrower granting the Lender the right to purchase 125,000,000 shares of
the Borrower’s common stock, as amended by that certain Amendment to NeoMedia
Technologies, Inc. Warrant No. NEOM-9-1D dated as of January 5, 2010 entered
into by and between the Borrower and the Lender;
 
Warrant No. NEOM-10-1 dated January 5, 2010 executed and delivered to the Lender
by the Borrower granting the Lender the right to purchase 225,000,000 shares of
the Borrower’s common stock;
 
Letter Agreement re: Repricing of All Existing Warrants dated August 24, 2007
entered into by and between the Borrower and the Lender;
 
Global Warrant Amendment dated May 29, 2010 entered into by and between the
Borrower and the Lender;
 
REGISTRATION RIGHTS AGREEMENTS
 
Investor Registration Rights Agreement dated as of February 17, 2006 entered
into by and between the Borrower and the Lender, as amended by the First
Amendment to Investor Registration Rights Agreement dated and as further amended
by that certain Second Amendment to Investor Registration Rights Agreement dated
June 15, 2006;

 

--------------------------------------------------------------------------------

 

Investor Registration Rights Agreement dated as of August 23, 2006 entered into
by and between the Borrower and the Lender;
 
Investor Registration Rights Agreement dated as of December 29, 2006 entered
into by and between the Borrower and the Lender;
 
Registration Rights Agreement dated as of March 27, 2007 entered into by and
between the Borrower and the Lender;
 
Registration Rights Agreement dated as of August 24, 2007 entered into by and
between the Borrower and the Lender;
 
Investor Registration Rights Agreement dated as of January 5, 2010 entered into
by and between the Borrower and the Lender;
 
TRANSFER AGENT INSTRUCTIONS
 
Amended and Restated Irrevocable Transfer Agent Instructions dated October 26,
2007 from the Borrower to Worldwide Stock Transfer, LLC, which amended and
restated those certain Irrevocable Transfer Agent Instructions dated February
16, 2006 from the Borrower to American Stock Transfer & Trust Co.;
 
Irrevocable Transfer Agent Instructions dated August 23, 2006 from the Borrower
to American Stock Transfer & Trust Co.;
 
Amended and Restated Irrevocable Transfer Agent Instructions dated November 21,
2007 from the Borrower to Worldwide Stock Transfer, LLC, which amended and
restated those certain Irrevocable Transfer Agent Instructions dated December
29, 2006 from the Borrower to American Stock Transfer & Trust Co.;
 
Amended and Restated Irrevocable Transfer Agent Instructions dated November 21,
2007 from the Borrower to Worldwide Stock Transfer, LLC, which amended and
restated those certain Irrevocable Transfer Agent Instructions dated August 23,
2006 from the Borrower to American Stock Transfer & Trust Co.;
 
Irrevocable Transfer Agent Instructions dated March 27, 2007 from the Borrower
to Worldwide Stock Transfer, LLC;
 
Irrevocable Transfer Agent Instructions dated August 24, 2007 from the Borrower
to Worldwide Stock Transfer, LLC;
 
Irrevocable Transfer Agent Instructions dated July 29, 2008 from the Borrower to
Worldwide Stock Transfer, LLC;
 
Irrevocable Transfer Agent Instructions dated January 5, 2010 from the Borrower
to Worldwide Stock Transfer, LLC;

 

--------------------------------------------------------------------------------

 

OTHER DOCUMENTS
 
Blocked Account Control Agreement (“Shifting Control”) dated as of August 28,
2008 by and among the Borrower, the Lender, and JPMorgan Chase Bank, N.A.;
 
Lockup Agreement dated July 28, 2008 by SKS Consulting of FL Corp. to the
Lender;
 
Lockup Agreement dated July 28, 2008 by James J. Keil to the Lender;
 
Lockup Agreement dated July 28, 2008 by J. Scott Womble to the Lender;
 
Pledge Shares Escrow Agreement dated March 27, 2007 between the Borrower and the
Lender;
 
Monitoring Fee Escrow Agreement dated January 5, 2010 by and among the Borrower,
the Lender, Yorkville Advisors, LLC, and David Gonzalez, Esquire;
 
Investment Agreement dated February 17, 2006 by and between the Borrower and the
Lender;
 
Investment Agreement dated January 5, 2010 by and between the Borrower and the
Lender, as amended by that certain First Amendment to Investment Agreement dated
March 5, 2010;
 
Escrow Agreement dated July 29, 2008 entered into by and among the Borrower, the
Lender, Yorkville Advisors, LLC, as Investment Manager, and David Gonzalez,
Esq., as Escrow Agent;
 
Escrow Agreement dated April 1, 2010 entered into by and among the Borrower, the
Lender, Yorkville Advisors, LLC, as Investment Manager, and David Gonzalez,
Esq., as Escrow Agent; and
 
All other documents, instruments, and agreements executed in connection with any
of the foregoing.

 

--------------------------------------------------------------------------------

 

Annex 2


List of Intellectual Property Rights


Issued Gavitec patents



Patent Number
 
Title
 
Inventors
 
First priority
date
 
Countries
EP 1 532 805 (WO20047/017624)
 
Image-Recording device and use of said image-recording device
 
Müller, Nunnink
 
19.07.2002
 
AT, BE, CH, DE, ES, FR,GB, IT, NL, TR
WO20047/017624
 
Image-Recording device and use of said image-recording device
 
Müller, Nunnink
 
19.07.2002
   
US 7,581,682 B2
 
  
Image Recording Device, Method for Recording an Image that is visualized on a
display unit, Arrangement of an Image Recording Device and a display Unit, Use
of said Image Recording Device and use of said arrangement
  
Küchen, Müller, Nunnik  
  
19.07.2002
  
US



Gavitec patent applications


Patent Number
 
Title
 
Inventors
 
First priority
date
 
Countries
DE 101 93 421.1
 
Device comprising a decoding unit for decoding optical codes and use of such a
device for reading optical codes, and the use of a color camera for reading
optical codes
 
Müller, Küchen
 
15.08.2000
 
DE
AU 8,379,401A
 
Device comprising a decoding unit for decoding optical codes and use of such a
device for reading optical codes, and the use of a color camera for reading
optical codes 
 
Müller, Küchen
 
15.08.2000
 
AU
DE 100 40 563 A1
 
Vorrichtung mit Decodiereinheit zum Decodieren optischer Codes
 
Müller, Küchen
 
15.08.2000
 
DE
WO 02/15119
 
Device comprising a decoding unit for decoding optical codes and use of such a
device for reading optical codes, and the use of a color camera for reading
optical codes
 
Müller, Küchen
 
15.08.2000
   


 

--------------------------------------------------------------------------------

 


DE 101 93 423.8
 
Verfahren und Vorrichtung zum Extrahieren von informationstragenden Merkmalen
aus einem digitalen Bild
 
Müller, Küchen
 
18.08.2000
 
DE
EP 1 312 035 A1
(Appl. No 01 962 626.6 – 2210)
 
Method and device for extracting information-bearing features from a digital
image
 
Müller, Küchen
 
18.08.2000
 
EP
AU 8,379,601
 
Method and device for extracting information-bearing features from a digital
image 
 
Müller, Küchen
 
18.08.2000
 
AU
DE 100 40 899A1
 
Verfahren und Vorrichtung zum Decodieren optischen Codes
 
Müller, Küchen
 
18.08.2000
 
DE
WO02/15120
 
Method and device for extracting information-bearing features from a digital
image 
 
Müller, Küchen
 
18.08.2000
                     
DE 103 93 452.9
 
Bildaufnahmegerät, Verfahren zum Aufnehmen eines an einem Display visualisierten
Bildes und Anordnung aus einer Bildaufnahmeeinheit und einem Display sowie
Verwendung des Bildaufnahmegeräts und Verwendung der Anordnung
 
Müller, Nunnink
 
19.07.2002
 
DE
US 10/521,510
 
Image-Recording device, method for recording an image that is visualized on a
display unit, arrangement of an image-recording device and a display unit, use
of said image-recording device, and use of said arrangement
 
Müller, Nunnink
 
19.07.2002
 
US
EP 1 809 013A1 (Appl. No. 07008842.2-2202)
 
Image-Recording device, method for recording an image that is visualized on a
display unit, arrangement of an image-recording device and a display unit, use
of said image-recording device, and use of said arrangement
 
Müller, Nunnink
 
19.07.2002
 
EP
AT 03787662
 
Bildaufnahmegerät sowie Verwendung des Bildaufnahmegerätes
 
Küchen, Müller, Nunnik  
 
19.07.2002
 
AT
AU 2003250785 
 
Image Recording Device, Method for Recording an Image Device that is Visualized
on a Display Unit, Use of said Image Recording Device and use of said
Arrangement
 
Küchen, Müller, Nunnik  
 
19.07.2002
 
AU
DE 102 54 060A1
 
Bildaufnahmegerät, Verfahren zum Aufnehmen eines an einem Display visualisierten
Bildes und Anordnung aus einer Bildaufnahmeeinheit und einem Display sowie
Verwendung des Bildaufnahmegerätes und Verwendung der Anordnung 
 
Küchen, Müller, Nunnik  
 
19.07.2002
 
DE


 

--------------------------------------------------------------------------------

 


US 2009/0319364 A1
 
Image Capturing Apparatus, Method for Capturing an Image shown in a display and
arrangement of an Image Capturing Unit and of a Display as well as use of the
Image Capturing Apparatus and of the Arrangement
 
Küchen, Müller, Nunnik  
 
19.07.2002
 
US
US 2005/0207385 A1)
 
Image Recording Device, Method for Recording an Image that is visualized on a
display unit, Arrangement of an Image Recording Device and a display Unit, Use
of said Image Recording Device and use of said arrangement
 
Küchen, Müller, Nunnik  
 
19.07.2002
 
US
                 
DE 11 2005 002 412.1
 
Kommunikationsgerät, Verfahren zum Bereitstellen von
Informationen und diesbezügliche Schnittstelle
 
Schraven, Müller
 
01.10.2004
 
DE
EP 1 794 704 (Appl. No 05790841.0-1224)
 
Kommunikationsgerät, Verfahren zum Bereitstellen von
Informationen und diesbezügliche Schnittstelle
 
Schraven, Müller
 
01.10.2004
 
EP
WO2006/037287
 
Kommunikationsgerät, Verfahren zum Bereitstellen von
Informationen und diesbezügliche Schnittstelle
 
Schraven, Müller
 
01.10.2004
   
DE 10 2005 010 146
 
Kommunikationsgerät, Verfahren zum Bereitstellen von
Informationen und diesbezügliche Schnittstelle
 
Schraven, Müller
 
01.10.2004
 
DE
US 20080125162 (Appl. No 11/664,443)
 
Communication device, method for providing data, and corresponding interface
 
Schraven, Müller
 
01.10.2004
 
US
                 
DE 10 2006 050 409
 
System und Verfahren zum Bild- und Datenupload mit mobilem Endgerät
 
Müller, Joußen
 
02.06.2006
 
DE
PCT/DE2007/000964
 
System und Verfahren zum Bild- und Datenupload mit mobilem Endgerät
 
Müller, Joußen
 
02.06.2006
 
WO
EP 2 027 699
  
System and method for picture and data upload with a mobile terminal
  
Müller, Joussen
  
02.06.2006
  
EP



Gavitec Trademarks


Trademark No.
 
Trademark
 
Type
 
Filing Date
 
Classes
DE302009043947
 
NeoMedia
 
Word Mark
 
24.07.2009
 
9, 38, 42
DE30357498
 
Mobile digit
 
Word Mark
 
04.11.2003
 
9, 16, 42
DE302009006309
 
XELIA
 
Word Mark
 
04.02.2009
 
9, 38, 42, 45
EM02218568
 
Lavasphere
 
Word Mark
 
16.05.2001
 
9, 16, 42
EM03909629
  
EXIO
  
Word Mark
  
01.07.2004
  
9, 38, 42

 
 

--------------------------------------------------------------------------------

 